Citation Nr: 1402669	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1984, and from January 1986 to November 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In August 2013, the Board issued a decision withdrawing the claims for service connection for a bilateral hip disorder, right knee disorder, hypertension, and high cholesterol, and granting service connection for tinnitus.  The Board also remanded the claims for service connection for allergic rhinitis, asthma, right ankle disorder, and bilateral hearing loss disability to the RO, via the Appeal Management Center (AMC) for additional development.  

In a subsequent November 2013 rating decision, the RO granted service connection for asthma, allergic rhinitis, and right ankle sprain.  As this decision represents a full grant of these matters previously on appeal, they are no longer before the Board.

The matter of entitlement to service connection for bilateral hearing loss disability has returned to the Board for the purpose of appellate disposition. For the reasons stated below, the RO/AMC complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through September 2012, which have been reviewed by both the RO and Board.  


FINDINGS OF FACT

1. A right ear hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2.  The Veteran does not have a hearing loss disability of the left ear as defined in VA law and regulations.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2007 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the December 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was also provided with VA examinations as to the nature and etiology of the claimed hearing loss.  In addition, the October 2013 VA examination, which discusses whether the Veteran has a hearing loss disability for VA purposes and provides an opinion as to the etiology of the claimed hearing loss, complies with the Board's remand instructions.  Stegall, 11 Vet. App. at 271.

The Veteran was also afforded a Board hearing in March 2013. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103`

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes organic disease of the nervous system. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As an initial matter, the Board notes that the Veteran does not report hearing loss stemming from his engagement in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

As indicated during the Veteran's March 2013 Board hearing, the Veteran contends that he is entitled to service connection for bilateral hearing loss disability, as he believes that this disability is related to his in-service noise exposure.  In particular, the Veteran indicates that he worked on helicopters and on flight decks, and was exposed to jet engine noise as part of his duties as a plane captain with a helicopter squadron.  He also notes that he was exposed to generator, motor, and power equipment noise while working in fire control.  

Here, the Veteran's service treatment records are unremarkable for hearing loss.  While the Veteran underwent audiometric testing frequently, none of the test results disclose the presence of hearing loss or hearing loss disability.  On January 1981 

pre-enlistment examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
10
5
LEFT
5
5
5
5
0

In February 1986, at the beginning of the Veteran's second period of active duty service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
0

The Veteran's service treatment records also periodic audiological examinations, including those conducted in November 1985, February 1986, September 1986, July 1990, August 1992, August 1993, April 1994, August 1994, February 1995, May 1996, September 1997, December 1997, and September 1998.  These examinations disclosed normal hearing acuity.  On June 2002 retirement examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
0
5
10
10

Following service, on VA audiology examination in December 2007, the Veteran reported that he experienced hearing loss in both ears.  He indicated that he had trouble hearing in ambient noise, and that he had been aware of his hearing loss for at least 10 years.  He reported that he was an avionic technician and worked on helicopters on carriers for 3 years, and was then an equipment technician and repaired radar, computer, and weapons systems.  As a civilian, he was employed as an equipment technician.  He denied a history of recreational noise exposure, although he did ride all-terrain vehicles on occasion.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
25
LEFT
15
15
5
10
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

The examiner diagnosed hearing sensitivity within normal limits in both ears except for mild loss at 4000 Hertz in the right ear and a mild loss at 6000 Hertz in the left ear.  He noted excellent speech recognition scores.  

The examiner indicated that he reviewed the available service treatment records.  He indicated that hearing tests in 1981, 1986, 1992, and June 2002 all showed normal hearing in both ears.  He noted that while the Veteran reported an onset of hearing loss at least 10 years prior, hearing tests 5 years ago showed normal hearing in both ears.  The examiner found no evidence of hearing loss as the result of service.  

The Veteran also submitted a private audio report dated in May 2013. The examiner noted that the Veteran reported a decline in hearing, especially in his right ear.  He reported a positive history of noise exposure in service and indicated that he wore hearing protection a majority of the time.  On examination, pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
20
LEFT
0
5
5
10
15

The examiner noted that pure tone testing revealed normal hearing from 250 to 8000 Hertz bilaterally, that that speech discrimination scores (not measured in Maryland CNC) revealed excellent discrimination scores, bilaterally.  

Given these inconsistent findings on whether the Veteran has a hearing loss disability in the right ear, the Board remanded the claim in August 2013 for the purposes of affording the Veteran another VA examination.

On VA examination in October 2013, the Veteran reported that he was exposed to noise in service including working on the flight deck of an aircraft carrier with exposure to helicopter, ground equipment, and jet engine noise.  He also reported in-service noise exposure related to his duties as a fire controlman, including weapon systems, transformers, and pumps.  Following service, he worked as an equipment technician for robotics with no ear protection.  He reported recreational noise exposure including target shooting and hunting with ear protection.  He used power tools and lawn equipment, also with ear protection.  

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
10
15
5
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The examiner noted that these test results were valid for rating purposes, and that the use of speech discrimination scores was appropriate.  

The examiner diagnosed normal hearing bilaterally.  In addition, the examiner opined that the Veteran hearing loss, if present, is not as least as likely as not caused by or a result of service.  In so finding, the examiner noted that all audiograms in service were normal from 1981 to 1998 with almost no threshold shifting, and that the current audiogram was normal.  

In this case, with respect to the left ear, the above-cited testing results do not establish a current hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss of the left hear.  Hence, the Veteran does not have a left ear hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence. 

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing in the left ear are credible.  But, there is a difference between hearing loss and hearing loss disability.  We believe that the Court has given excellent guidance in this matter. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).   However, VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has disability as distinguished from just hearing loss.

Without a current disability of the left ear, discussion of the remaining criteria for service connection is not warranted.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).
 
To the extent that the Veteran reports that he has a left ear hearing loss disability, we find that the results of the audiomentric examinations are far more probative and credible than lay evidence.

As regards the right ear, there is a hint of hearing loss disability.  In 2007, the speech recognition was 92 percent on the right.  Even if we assume such scores establish the presence of a current disability for VA purposes, the preponderance of the evidence is against the claim for service connection.  As noted by the 2013 examiner, all audiograms were normal with almost no threshold shifting.  

Here, the evidence establishes that neither right ear hearing loss nor hearing loss disability were manifest during service.  Furthermore, even if we assume a hearing loss disability in the right ear, there is no reliable evidence linking the post service disability to service.  To the extent that the appellant attempts to link the post service findings to service, his opinion is less competent, less probative and less credible than the opinion of a qualified professional.

For the foregoing reasons, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


